FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MICHAEL E. DAVIS, AKA Tony                No. 12-15737
Davis; VINCE FERRAGAMO; BILLY
JOE DUPREE; SAMUEL MICHAEL                   D.C. No.
KELLER,                                   3:10-cv-03328-
               Plaintiffs-Appellees,            RS

                 v.
                                            OPINION
ELECTRONIC ARTS INC.,
             Defendant-Appellant.


      Appeal from the United States District Court
         for the Northern District of California
       Richard Seeborg, District Judge, Presiding

               Argued and Submitted
    September 11, 2014—San Francisco, California

                 Filed January 6, 2015

    Before: Stephen Reinhardt, Raymond C. Fisher
        and Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Fisher
2                  DAVIS V. ELECTRONIC ARTS

                           SUMMARY*


    First Amendment / California Anti-SLAPP Statute

    The panel affirmed the district court’s denial of Electronic
Arts Inc.’s motion to strike a complaint, brought by former
professional football players alleging unauthorized use of
their likenesses in the video game series Madden NFL, as a
strategic lawsuit against public participation (SLAPP) under
California’s anti-SLAPP statute.

    The panel rejected Electronic Arts’s argument that its use
of former players’ likenesses was protected under the First
Amendment as “incidental use.” The panel held that
Electronic Arts’s use of the former players’ likenesses was
not incidental because it was central to Electronic Arts’s main
commercial purpose: to create a realistic virtual simulation of
football games involving current and former National
Football League teams.

    The panel held that the district court properly denied
Electronic Arts’s motion to strike under the anti-SLAPP
statute because it had not shown a probability of prevailing on
its incidental use defense, and its other defenses (the
transformative use defense, the public interest defense, and
the test formulated by Rogers v. Grimaldi, 875 F.2d 994 (2d
Cir. 1989)) were effectively precluded by the court’s prior
decision in Keller v. Elec. Arts (In re NCAA Student-Athlete
Name & Likeness Licensing Litig.), 724 F.3d 1268 (9th Cir.
2013).

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                DAVIS V. ELECTRONIC ARTS                   3

                         COUNSEL

Alonzo Wickers IV (argued), Kelli L. Sager, Karen Henry,
Kathleen Cullinan and Brendan Charney, Davis Wright
Tremaine LLP, Los Angeles, California; Robert Van Nest, R.
James Slaughter and Adam Lauridsen, Keker & Van Nest
LLP, San Francisco, California, for Defendant-Appellant.

Brian D. Henri (argued), Henri Law Group, Palo Alto,
California, for Plaintiffs-Appellees.

Duncan W. Crabtree-Ireland and Danielle S. Van Lier, Screen
Actors Guild-American Federation of Television and Radio
Artists, Los Angeles, California, for Amicus Curiae Screen
Actors Guild-American Federation of Television and Radio
Artists.


                         OPINION

FISHER, Circuit Judge:

    We are called upon to balance the right of publicity of
former professional football players against Electronic Arts’
(EA) First Amendment right to use their likenesses in its
Madden NFL series of video games. We previously held
EA’s unauthorized use of a former college football player’s
likeness in the NCAA Football series of video games was not,
as a matter of law, protected by the First Amendment. See
Keller v. Elec. Arts (In re NCAA Student-Athlete Name &
Likeness Licensing Litig.), 724 F.3d 1268 (9th Cir. 2013). In
Keller, we rejected several of the First Amendment defenses
EA raises here on materially indistinguishable grounds. EA
advances one additional argument in this appeal – its use of
4                DAVIS V. ELECTRONIC ARTS

former players’ likenesses is protected under the First
Amendment as “incidental use.” We disagree. We hold EA’s
use of the former players’ likenesses is not incidental,
because it is central to EA’s main commercial purpose – to
create a realistic virtual simulation of football games
involving current and former NFL teams.

                       I. Background

    EA is a developer and publisher of video games,
including Madden NFL, which EA publishes annually.
Madden NFL allows users to play virtual football games
between National Football League (NFL) teams by
controlling virtual players, or avatars. EA’s graphic artists
and programmers create the avatars, as well as virtual
stadiums, coaches, referees, fans and other audio and visual
elements that allow users to experience a realistic simulation
of an NFL game. Users control the movements of the avatars
and the outcome of the game through the users’ inputs to the
game system.

    Each annual version of Madden NFL includes all current
players for all 32 NFL teams, along with accurate player
names, team logos, colors and uniforms. EA has paid
National Football Players Inc. – the licensing arm of the
National Football League Players Association – annual
licensing fees in the millions of dollars to use current players’
likenesses.

    From 2001 through 2009, Madden NFL also included
certain particularly successful or popular “historic teams.”
EA did not obtain a license to use the likenesses of the former
players on these historic teams. Although the players on the
historic teams are not identified by name or photograph, each
                  DAVIS V. ELECTRONIC ARTS                           5

is described by his position, years in the NFL, height, weight,
skin tone and relative skill level in different aspects of the
sport.1 For example, Madden NFL includes as a historic team
the 1979 Los Angeles Rams that played in that year’s Super
Bowl. Vince Ferragamo, a plaintiff in this action, was a
quarterback on the 1979 Rams. He is Caucasian and was
listed in the 1979 Rams media guide as a 26 year-old, six-foot
three-inch, 207-pound third-year NFL player. Madden NFL
depicts an avatar who is a quarterback for the 1979 Rams and
has identical physical characteristics. Madden NFL also
includes the 1984 Los Angeles Rams, for which Ferragamo
was again a quarterback. The 1984 Rams media guide lists
Ferragamo as a 30-year-old, six-foot three-inch, 212-pound
seventh-year NFL player. Madden NFL depicts an avatar on
the 1984 Rams with identical physical characteristics.

    The plaintiffs alleged that Madden NFL similarly
includes, without authorization, accurate likenesses of
plaintiffs Michael Davis and Billy Joe Dupree, as well as
roughly 6,000 other former NFL players who appear on more
than 100 historic teams in various editions of Madden NFL.
The plaintiffs asserted claims for right of publicity under
California Civil Code § 3344 and California common law,
conversion, trespass to chattels and unjust enrichment on
behalf of themselves and all former NFL players depicted in
Madden NFL. EA moved to strike the complaint as a
strategic lawsuit against public participation (SLAPP) under
California’s anti-SLAPP statute, California Code of Civil
Procedure § 425.16. The district court denied the motion.
We have jurisdiction over EA’s appeal pursuant to 28 U.S.C.
§ 1291. We affirm.

  1
    For purposes of this appeal, EA concedes the Madden NFL series uses
the plaintiffs’ likenesses.
6               DAVIS V. ELECTRONIC ARTS

                  II. Standard of Review

     We review de novo the denial of a motion to strike under
California’s anti-SLAPP statute. See Keller, 724 F.3d at 1272
n.3.

                       III. Discussion

    A. Anti-SLAPP motion

    California’s anti-SLAPP statute is “designed to allow
courts ‘to promptly expose and dismiss meritless and
harassing claims seeking to chill protected expression.’”
Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595 (9th Cir.
2010) (quoting Bosley Med. Inst., Inc. v. Kremer, 403 F.3d
672, 682 (9th Cir. 2005)). Under the statute, “a party may file
a motion to strike a cause of action against it if the complaint
‘aris[es] from any act of that person in furtherance of the
person’s right of petition or free speech under the United
States Constitution or the California Constitution in
connection with a public issue.’” Id. (alteration in original)
(quoting Cal. Civ. Proc. Code § 425.16(b)(1)). To defeat a
motion to strike, a plaintiff must “establish[] that there is a
probability that the plaintiff will prevail on the claim.” Cal.
Civ. Proc. Code § 425.16(b)(1).

    The plaintiffs concede that their suit arises from an act by
EA in furtherance of its right of free speech under the First
Amendment. Indeed, “[v]ideo games are entitled to the full
protections of the First Amendment, because ‘[l]ike the
protected books, plays, and movies that preceded them, video
games communicate ideas – and even social messages.’”
Keller, 724 F.3d at 1270–71 (quoting Brown v. Entm’t
Merchs. Ass’n, 131 S. Ct. 2729, 2733 (2011)).
                 DAVIS V. ELECTRONIC ARTS                      7

    The district court denied EA’s motion, however,
concluding that the plaintiffs established a reasonable
probability they will prevail on their claims. “‘Reasonable
probability’ . . . requires only a ‘minimum level of legal
sufficiency and triability.’” Mindys Cosmetics, 611 F.3d at
598 (quoting Linder v. Thrifty Oil Co., 2 P.3d 27, 33 n.5 (Cal.
2000)). A plaintiff must “state and substantiate a legally
sufficient claim,” id. at 598–99, based on “the pleadings, and
supporting and opposing affidavits stating the facts upon
which the liability or defense is based,” Cal. Civ. Proc. Code
§ 425.16(b)(2). “‘Put another way, the plaintiff must
demonstrate that the complaint is both legally sufficient and
supported by a sufficient prima facie showing of facts to
sustain a favorable judgment if the evidence submitted by the
plaintiff is credited.’” Mindys Cosmetics, 611 F.3d at 599
(quoting Wilson v. Parker, Covert & Chidester, 50 P.3d 733,
739 (Cal. 2002)). “[T]he required probability that [the
plaintiffs] will prevail need not be high.” Hilton v. Hallmark
Cards, 599 F.3d 894, 908 (9th Cir. 2010).

    EA does not challenge the plaintiffs’ ability to state or
support any substantive element of their claims. Instead, EA
argues it is not reasonably probable the plaintiffs will prevail,
because their claims are barred by five affirmative defenses
under the First Amendment – the transformative use defense,
the public interest defense, the public affairs exemption of
California Civil Code § 3344(d), the Rogers test and the
incidental use defense. Although the anti-SLAPP statute
“places on the plaintiff the burden of substantiating its claims,
a defendant that advances an affirmative defense to such
claims properly bears the burden of proof on the defense.”
Peregrine Funding, Inc. v. Sheppard Mullin Richter &
Hampton LLP, 35 Cal. Rptr. 3d 31, 44 (Ct. App. 2005). EA
has the burden of establishing the transformative use defense
8                  DAVIS V. ELECTRONIC ARTS

as a matter of law. See Keller, 724 F.3d at 1274. On its other
affirmative defenses, EA has the burden of establishing “a
probability of prevailing.” Premier Med. Mgmt. Sys., Inc. v.
Cal. Ins. Guarantee Ass’n, 39 Cal. Rptr. 3d 43, 53 (Ct. App.
2006). For the reasons set forth below, EA has not shown a
probability of prevailing on its incidental use defense, and its
other defenses are effectively precluded by our decision in
Keller.2 Because EA has not met its burden as to any of its
affirmative defenses, the district court properly denied EA’s
motion to strike.

        B. Transformative use

    EA contends the plaintiffs’ claims are barred by the
transformative use defense formulated by the California
Supreme Court in Comedy III Productions, Inc. v. Gary
Saderup, Inc., 21 P.3d 797 (Cal. 2001). “The defense is ‘a
balancing test between the First Amendment and the right of
publicity based on whether the work in question adds
significant creative elements so as to be transformed into
something more than a mere celebrity likeness or imitation.’”
Keller, 724 F.3d at 1273 (quoting Comedy III, 21 P.3d at
799).

    In Keller, we rejected EA’s transformative use defense.
We held the use of college athletes’ likenesses in the NCAA
Football video game series was not, as a matter of law,
transformative use. See id. at 1277–79. We relied primarily
on No Doubt v. Activision Publishing, Inc., 122 Cal. Rptr. 3d.
397, 411 (Ct. App. 2011), in which the California Court of


    2
     EA does not seek to distinguish this case from Keller. Instead, EA
states it “raises these arguments here to preserve them for en banc review
in this Circuit and/or United States Supreme Court review.”
                DAVIS V. ELECTRONIC ARTS                      9

Appeal rejected a video game maker’s transformative use
defense because its video game contained “literal recreations”
of members of the band “No Doubt” doing “the same activity
by which the band achieved and maintains its fame.” In No
Doubt, the court of appeal held, “that the avatars appear in the
context of a videogame that contains many other creative
elements[] does not transform the avatars into anything other
than exact depictions of No Doubt’s members doing exactly
what they do as celebrities.” Id. The court concluded the
“graphics and other background content of the game are
secondary, and the expressive elements of the game remain
manifestly subordinated to the overall goal of creating a
conventional portrait of No Doubt so as to commercially
exploit its fame.” Id. (alterations and internal quotation
marks omitted).

    Keller concluded No Doubt “offers a persuasive precedent
that cannot be materially distinguished from Keller’s case.”
724 F.3d at 1277. As in No Doubt, the NCAA Football game
“replicated Keller’s physical characteristics” and allowed
“users [to] manipulate [him] in the performance of the same
activity for which [he is] known in real life” in “[t]he context
in which the activity occurs.” Id. at 1276. Consequently,
“[g]iven that NCAA Football realistically portrays college
football players in the context of college football games, the
district court was correct in concluding that EA cannot
prevail as a matter of law based on the transformative use
defense at the anti-SLAPP stage.” Id. at 1279.

    The same is true here. Like NCAA Football, Madden
NFL replicates players’ physical characteristics and allows
users to manipulate them in the performance of the same
activity for which they are known in real life – playing
football for an NFL team. Neither the individual players’
10                  DAVIS V. ELECTRONIC ARTS

likenesses nor the graphics and other background content are
transformed more in Madden NFL than they were in NCAA
Football. Indeed, EA does not attempt to distinguish Madden
NFL from NCAA Football. Instead, EA contends the court
erred in Keller by focusing on whether the individual avatars
were transformed, rather than whether the work as a whole
was transformative. Absent “intervening higher authority,”
however, we are bound by the factually indistinguishable
holding in Keller. Miller v. Gammie, 335 F.3d 889, 893 (9th
Cir. 2003) (en banc).3 Thus, EA has not shown that the
transformative use defense applies to the plaintiffs’ claims.4

     C. The public interest defense

    EA next contends the plaintiffs’ common law right of
publicity claim is barred by the public interest defense, and
their statutory right of publicity claim is barred by the “public
affairs” exemption of California Civil Code § 3344(d). Under
the common law public interest defense, “no cause of action
will lie for the publication of matters in the public interest,
which rests on the right of the public to know and the
freedom of the press to tell it.” Hilton, 599 F.3d at 912
(quoting Montana v. San Jose Mercury News, Inc., 40 Cal.
Rptr. 2d 639, 640 (Ct. App. 1995)). Under the statutory
“public affairs” exemption, the right of publicity recognized
in California Civil Code § 3344(a) does not apply to the “use

 3
   Further, the court expressly stated in Keller that, like the Third Circuit
in Hart v. Electronic Arts, Inc., 717 F.3d 141 (3d Cir. 2013), it
“considered the potentially transformative nature of the game as a whole.”
724 F.3d at 1278.
 4
   Because we are bound by Keller, we do not reach EA’s argument that
Keller improperly failed to apply strict constitutional scrutiny to the
plaintiffs’ right-of-publicity claims.
                DAVIS V. ELECTRONIC ARTS                     11

of a name, voice, signature, photograph, or likeness in
connection with any news, public affairs, or sports broadcast
or account.” Cal. Civ. Code § 3344(d).

    Although California courts typically analyze the statutory
and common law defenses separately, both defenses “protect
only the act of publishing or reporting.” Keller, 724 F.3d at
1282. In Keller, we rejected EA’s reliance on these defenses,
explaining that, unlike the cases on which EA relied,
involving a documentary, a newspaper photograph and a
game program, EA was “not publishing or reporting factual
data.” Id. at 1283. See Dora v. Frontline Video, Inc., 18 Cal.
Rptr. 2d 790, 791–92 (Ct. App. 1993) (holding a documentary
on surfing featuring a well-known surfer was “a fair comment
on real life events”); Montana, 40 Cal. Rptr. 2d at 640–41
(holding posters containing previously published newspaper
images portraying Joe Montana’s football victories were “a
form of public interest presentation to which [First
Amendment] protection must be extended”); Gionfriddo v.
Major League Baseball, 114 Cal. Rptr. 2d 307, 314–15 (Ct.
App. 2001) (holding “factual data concerning the players,
their performance statistics . . . and video depictions” were a
“recitation and discussion of factual data” protected by the
First Amendment). “Put simply, EA’s interactive game is not
a publication of facts about college football; it is a game, not
a reference source.” Keller, 724 F.3d at 1283. It “is a means
by which users can play their own virtual football games, not
a means for obtaining information about real-world football
games.” Id.

  Madden NFL is indistinguishable in this regard from
NCAA Football. Like NCAA Football, although Madden
NFL contains some factual data about current and former
NFL teams and players, it is “a game, not a reference source”
12              DAVIS V. ELECTRONIC ARTS

or a “publication of facts” about professional football. Id.
Again, in the absence of intervening higher authority, our
holding in Keller controls. See Miller, 335 F.3d at 899.
Thus, EA has not established a probability of prevailing on
either the common law public interest defense or the “public
affairs” exemption of California Civil Code § 3344(d).

     D. The Rogers test

    EA next contends Madden NFL is entitled to First
Amendment protection under the test formulated by the
Second Circuit in Rogers v. Grimaldi, 875 F.2d 994 (2d Cir.
1989). Rogers held that a literary title does not violate the
Lanham Act “unless the title has no artistic relevance to the
underlying work whatsoever, or, if it has some artistic
relevance, unless the title explicitly misleads as to the source
or the content of the work.” Id. at 999. In Keller, we rejected
EA’s argument that the Rogers test should be extended to
right-of-publicity claims. See 724 F.3d at 1279–82. We
explained that the Rogers test “was designed to protect
consumers from the risk of consumer confusion – the
hallmark element of a Lanham Act claim.” Id. at 1280. In
contrast, the right of publicity “does not primarily seek to
prevent consumer confusion.” Id. “Rather, it primarily
‘protects a form of intellectual property [in one’s person] that
society deems to have some social utility.’” Id. (alteration in
original) (quoting Comedy III, 21 P.3d at 804). Thus, the
Rogers test does not apply to the plaintiffs’ right-of-publicity
claims.

     E. The incidental use defense

    Finally, EA contends the plaintiffs’ claims are barred by
the incidental use defense. EA did not assert this defense in
                   DAVIS V. ELECTRONIC ARTS                            13

the district court. “We apply a general rule against
entertaining arguments on appeal that were not presented or
developed before the district court.” In re Mercury
Interactive Corp. Sec. Litig., 618 F.3d 988, 992 (9th Cir.
2010) (internal quotation marks omitted). That rule,
however, is “discretionary, not jurisdictional.” Id. We have
recognized three circumstances in which we have discretion
to reach waived issues, including “‘when the issue presented
is purely one of law and either does not depend on the factual
record developed below, or the pertinent record has been fully
developed.’” Id. (quoting Bolker v. Comm’r, 760 F.2d 1039,
1042 (9th Cir. 1985)). Under the circumstances of this case,
whether EA has established a probability of prevailing on its
incidental use defense is a question of law that we can
address on the existing record. We therefore exercise our
discretion to address the issue.

    The parties agree that the incidental use defense exists
under California law. We therefore assume, for purposes of
this opinion, that it does.5 The parties also rely on the same
cases and treatises to define the scope of the defense. Under

  5
    Although California courts have not yet held that the incidental use
defense applies to right-of-publicity claims, the defense is widely
recognized. See 1 J. Thomas McCarthy, Rights of Publicity and Privacy
§ 6:31 (2d ed. 2014) (citing “the general rule that an insignificant or
fleeting use of plaintiff’s identity is not an infringement”); Stayart v.
Google Inc., 710 F.3d 719, 723 (7th Cir. 2013) (recognizing the incidental
use as a defense to right-of-publicity claims under Wisconsin common law
and statute); Lohan v. Perez, 924 F. Supp. 2d 447, 455 (E.D.N.Y. 2013)
(applying the incidental use defense to a right-of-publicity claim under
New York law); Hill v. Nat’l Collegiate Athletic Ass’n, 865 P.2d 633, 648
n.6 (Cal. 1994) (en banc) (citing favorably the Restatement Second of
Torts for the proposition that “mere incidental use [is] not actionable” as
“appropriation of [the] commercial or other value of [a] name or
likeness”).
14              DAVIS V. ELECTRONIC ARTS

those authorities, “[a] number of factors are relevant,” such
as “(1) whether the use has a unique quality or value that
would result in commercial profit to the defendant;
(2) whether the use contributes something of significance;
(3) the relationship between the reference to the plaintiff and
the purpose and subject of the work; and (4) the duration,
prominence or repetition of the name or likeness relative to
the rest of the publication.” Aligo v. Time-Life Books, Inc.,
No. C 94-20707 JW, 1994 WL 715605, at *3 (N.D. Cal. Dec.
19, 1994) (internal citations omitted). See also 5 J. Thomas
McCarthy, McCarthy on Trademarks and Unfair Competition
§ 28:7.50 (4th ed. 2014) (“The mere trivial or fleeting use of
a person’s name or image in an advertisement will not trigger
liability when such a usage will have only a de minimis
commercial implication.”); Stayart, 710 F.3d at 723 (“For
use of a person’s name for advertising or trade purposes to be
actionable . . . there must be a substantial rather than an
incidental connection between the use and the defendant’s
commercial purpose.” (internal quotation marks omitted));
Yeager v. Cingular Wireless, LLC, 673 F. Supp. 2d 1089,
1100 (E.D. Cal. 2009) (“The rationale underlying this
doctrine is that an incidental use has no commercial value.”);
Preston v. Martin Bregman Prods., Inc., 765 F. Supp. 116,
119 (S.D.N.Y. 1991) (“Whether a use falls within this
exception to liability is determined by the role that the use of
the plaintiff’s name or likeness plays in the main purpose and
subject of the work at issue.”). These factors support the
plaintiffs’ position here.

    Under the first and second factors, the former players’
likenesses have unique value and contribute to the
commercial value of Madden NFL. EA goes to substantial
lengths to incorporate accurate likenesses of current and
former players, including paying millions of dollars to license
                   DAVIS V. ELECTRONIC ARTS                          15

the likenesses of current players. EA has acknowledged,
“[t]he Madden titles are successful in part because they allow
consumers to simulate play involving any of the 32 NFL
teams, using real NFL players.”

    Having acknowledged the likenesses of current NFL
players carry substantial commercial value, EA does not offer
a persuasive reason to conclude otherwise as to the former
players. EA argues that, because there are several thousand
players depicted in Madden NFL, any individual player’s
likeness has only a de minimis commercial value. There is no
basis for such a sweeping statement. EA includes only a
small number of particularly successful or popular historic
teams. EA also advertises the inclusion of those historic
teams in its promotional materials.6 Indeed, we rejected EA’s
similar reasoning in Keller: “If EA did not think there was
value in having an avatar designed to mimic each individual
player, it would not go to the lengths it does to achieve
realism in this regard. Having chosen to use the players’
likenesses, EA cannot now hide behind the numerosity of its
potential offenses or the alleged unimportance of any one
individual player.” 724 F.3d at 1276 n.7.

    Under the third and fourth factors, the former players’
likenesses are featured prominently in a manner that is
substantially related to the main purpose and subject of
Madden NFL – to create an accurate virtual simulation of an


 6
   For example, the Official Game Guide for the 2006 edition of Madden
NFL states: “Historic Rosters are back again. They allow you to play
‘what if’-type games. For instance, you can replay the ’78 Dallas
Cowboys vs the ’78 Steelers in Super Bowl XIII. Just select the teams and
away you go back in time to play the game. The players do not have their
actual names, but you can edit them if you want optimum realism.”
16                 DAVIS V. ELECTRONIC ARTS

NFL game. See Preston, 765 F. Supp. at 119; Ladany v.
William Morrow & Co., Inc., 465 F. Supp. 870, 881
(S.D.N.Y. 1978). EA has stated publicly it is dedicated to
“creating the most true-to life NFL simulation experience as
possible . . . We want to accurately deliver an amazing NFL
experience in our game.” Accurate depictions of the players
on the field are central to the creation of an accurate virtual
simulation of an NFL game. Cf. Lohan, 924 F. Supp. 2d at
455–56 (holding the incidental use defense applied when the
plaintiff’s name was mentioned once in 104 lines of a song
and the mention was “entirely incidental to the theme of the
Song”). Therefore, EA has not established a probability of
prevailing on its incidental use defense.

                          IV. Conclusion

    EA has not shown that its unauthorized use of former
players’ likenesses in the Madden NFL video game series
qualifies for First Amendment protection under the
transformative use defense, the public interest defense, the
Rogers test or the incidental use defense. Accordingly, we
affirm the district court’s denial of EA’s motion to strike.7

     AFFIRMED.




 7
   Because EA may preserve issues for en banc or Supreme Court review,
see Singh v. Gonzalez, 502 F.3d 1128, 1129 (9th Cir. 2007), its appeal of
issues foreclosed by Keller was not frivolous, and we deny the plaintiffs’
request for costs and attorneys’ fees pursuant to California’s anti-SLAPP
statute and Federal Rule of Appellate Procedure 38.